Title: Memorandum from Tench Coxe, [ca. 2 April] 1802
From: Coxe, Tench
To: Madison, James


(Private)
[ca. 2 April 1802]
The extinction of the modern republics.
The result of the Consulta at Lyons merits the attention of the American Government. When the Peace of Oct. 1801 was known here, it was observed that there were no provisions in favor of the republican form of government, no Securities for its existence. The first consul of France was its arbitrary Chief, de facto. The English obtained their end, “of some form of monarchy in France.”
The Consulta of Lyons has placed Buonaparte at the head of another Government. It was a republic. Its new name “Italian” applies to an extensive region. It may well give rise to a suspicion that all Italy is to be brought under one Government, and that it is not to be republican. The moment of time is singular & impressive.
If this matter does not interrupt the proceedings at Amiens, if it does not produce genuine agitations & difficulties there, if it be persevered in & peace is not interrupted, it will appear a reasonable suspicion, that it is the result of a secret coalition of the heads of the European nations to extinguish the Republics of Europe without opposition. If such an understanding exists among them, this is a master stroke in policy & execution. Holland & Switzerland sharing the same fate, Europe will be as little or even less republican than in 1788. If 100.000 consular troops are to come to our quarter of the world under the plea of reordering the West Indies, if England, Spain, & Denmark are to have troops & navies there as well as France, it will be easy to abandon the negroes and give those troops other destinations. These suggestions of prudence may appear like refinements upon the state of things. But it is conceived, that the circumstances which have taken place in Italy, the new name of things there & the circumstances which may soon follow will enable us to judge whether they are great irregular and extraordinary stretches of power in the middle of critical & important negociations, which shall appear to excite in Austria, Great Britain, Russia, Prussia & Turkey the due & natural dissatisfaction & opposition; or whether they are part of a plan secretly understood among the principal Sovereigns. If the latter, the worst omens to the liberty & tranquility of mankind appear on the face of this unexpected & extraordinary transaction. It may be the prelude to the extinction of the modern European republics, and it can only be by a wonderful favor of divine providence, if the evil should cease to be inflicted there.
 

   
   RC (DLC). Unsigned; in Coxe’s hand. Docketed by JM, “Coxe Tench / 1801.” Dated ca. 1801 in the Index to the James Madison Papers. Conjectural date here assigned on the basis of the announcement in the Philadelphia Aurora General Advertiser, 2 Apr. 1802, of Napoleon’s election to the presidency of the Italian Republic.



   
   For Napoleon’s election at Lyons, see Rufus King to JM, 27 Feb. 1802, PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:496 and n. 1.



   
   For Coxe’s previous essays addressed to JM on European affairs, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:258–59.


